DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OBJECTION TO THE CLAIMS
The claims are misnumbered.  Claims 4-11 on pages two and three, should be renumbered claim 7 and on.  
Claims 5 and 6 should be dependent of 7 (second claimed 4).  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      The claimed invention is directed to natural product without significantly more. Is the claimed invention patent eligible subject matter, i. e. the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  

 	Claims 1-6  require products of nature such as sugars and gluconic acid in particular amounts .  Gluconic acid is found in natural honey, as are the sugars glucose and fructose (Nutritional and phytochemical composition of honey).   This judicial exception is not integrated into a practical application because the claimed composition requires only the ingredients of honey. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because sugars and gluconic acid and the claimed viscosity are found in nature in the form of honey, and nothing has been added to make it more than a natural product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Asanto et al. (CA 2147882 ) in view of Bunch (2010/0303975).
Asanto et al. disclose a Bifidobacterium growth promoter composition containing gluconic acid, or gluconolactone which can be used as an additive for functional foods, such as foods and drink (abstract).  The composition can also contain oligosaccharide syrup (Example 6 (oligosaccharide), page 43).  Since, 3 times as much water was added to isomaltooligosaccharide (IMS), the mixture is assumed to have been dissolved.  The pH is 2.5 (table 11), and the Gluconic acid content was 3.5%.  Claim 1 differs from the reference in the particular viscosity of the composition using enough water to produce this viscosity.  However, it is seen that using 300 grams of water combined with 135  grams of syrup would provide a syrup,  especially as the product is called “isomerized syrup (page 44, Ex. 3, lines 10-25).  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a honey substitute,  properties such as amounts of water and sugars and gluconic acid  important.  It appears that the precise ingredients as well as their proportions affect the viscosity  of the product, and thus is a result effective variables which one of ordinary skill in the art would routinely optimize. Also, the reference discloses an Example of natural honey, and then other examples in which other sugars can be used in place of honey to make a honey substitute using the composition of  Asanto et al.  Official Notice is taken that natural honey has a viscosity of 10,000 CP.  Also, Bunch discloses a composition containing fructose and maltose which can be used as a honey replacement syrup.  The composition can be dehydrated to give the right viscosity (abstract and page 3, 0044, line 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the claimed composition as disclosed by Asanto et al. and to achieve a particular viscosity of the syrup by varying the amounts of water to make a product similar to honey, or to evaporate the composition to the right viscosity.  
One  of ordinary skill in the art before the filing date of the claimed invention would have been motivated to make a honey substitute of the right viscosity, since Bunch disclosed that evaporation of such.  It would have been obvious to use a known in the composition and process of  Asanto et al. , since Bunch disclosed that the viscosity could be reduced using water, in the composition of Asanto et al. 
One of ordinary skill in the art before the filing date of the claimed invention would have an expectation of success in making a honey substitute using the composition of  Asanto et al., since it is a substitute for honey also, whose viscosity could be varied as disclosed by Bunch.  
Claim 2 further requires that sugars are at least  50% of the total mass.  The reference discloses the use of  42% sugars.  It would have been within the skill  of the ordinary worker to add more sugar to make a more viscous product, since the viscosity of honey was known, so that it would have been obvious to make a honey substitute of the same viscosity.  
Claim 3 further requires that the product is 7.5 to 25% by mass of the honey substitute and claim 4 that it is 17%.  It would have been within the skill  of the ordinary worker to add more water to make a more viscous product, since the viscosity of honey was known, so that it would have been obvious to make a honey substitute of the same viscosity.  
Claim 5 further requires that the sugars are levulose and dextrose.  Dextrose is also known as glucose, and levulose as fructose.   Glucose can be used as a sweetener in the composition and lactose  (page 12, lines 1-5 CA).  
Claim 6 requires that the honey substitute is a supersaturated solution containing 5 to 25% water.  However, Applicant’s prior art, figure 1, discloses that honey has 17.2% water and fructose 28%, and glucose 41% and other sugars about 10%.  If one were making a honey substitute, it would have been obvious to copy the natural product.  In addition, as above, the reference discloses more water, but it is seen that in making a honey substitute it would have been obvious to reduce the amount of water to the right viscosity, since evaporation (dehydration) was disclosed by Bunch which would produce a supersaturated solution. 
Claim(s) 4-11, (7-14) are rejected under 35 U.S.C. 103 as being unpatentable over Asanto et al. (CA 2147882 ) in view of Bunch (2010/0303975).
as applied to claims 1-6  above, and further in view of Dehydrator Lab..
The composition of claim 4, the second 4 (7) has been shown above and is obvious for those reasons.  The reference to Bunch discloses that it was known to evaporate water from  a honey substitute composition.  Dehydrator Lab discloses the use of a dehydrator  to remove moisture from honey.  Air generally moves over  food to remove moisture.  In this process, it is seen that  evaporation would have occurred as in Bunch.  Removing water would make a supersaturated solution  which would have inherently contained less moisture than when the process started.  It would have been within the skill of the ordinary worker to make a composition containing no more than 25%, since that would copy real honey.  Therefore, it would have been obvious at before the filing date of the claimed invention to remove water in a dehydrator by evaporation.    
One would have been motivated  before the filing date of the claimed invention to use a dehydrator and evaporation to remove water, so that the composition was not denatured or dehydrated, and  the composition would behave like honey with a particular viscosity, since the composition was to a honey substitute.
One  would have an expectation of success in making the product before the filing date of the claimed invention, since it was known to remove water by evaporation using a known dehydrator to make a honey-like composition.  
Claim 5 (second 5 , renumbered as 8) further requires that the composition be prepared in the dehydrator, so that it would not have to be removed.  This type of apparatus is well known as in ones that have racks, where the food does not have to be moved and Official Notice is taken of this.  Dehydrator Lab discloses that honey has been dehydrated for thousands of years (under “dehydrating Honey – Why ).  Also, the article explains how to dehydrate honey in a dehydrator..(How to dehydrate Honey Using a food dehydrator).  
Claim 6 (9) further requires that  the homogeneous mixture is transferred in and out of the dehydrated before the composition has a water content of 25%.  However, it would have been within the skill of the ordinary  worker to dehydrate to a particular degree and to remove the mixture to check it and then to put it back in the hydrator until the water content was 25%.  
Claim 7(10) requires a particular method of mixing the ingredients at a pH of 6.25 and  dehydrating the mixture to a water content of 25% or less.  Asanto et al. discloses adding water to  isomaltooligosaccharide (IMS), the mixture is assumed to have been dissolved and mixed along with the addition of gluconic acid.  The pH is 2.5 (table 11), and the gluconic acid content was 3.5%. Example 6 (oligosaccharide), page 43.  Nothing is seen that the viscosity, is less than 10,000, which would have made the amount of water less than 25%, absent a showing or arguments to the contrary.  Therefore, it would have been obvious before the filing date of the claimed invention to mix the ingredients and to dehydrate to less than 25%, and one would have been motivated to dehydrate to a particular water content so that the mixture would have been syrupy as in honey, and one would have an expectation of success since removing water would make a honey like product.  
Claim 9 (12)further requires sugars such as levulose and dextrose.  Dextrose is also known as glucose, and levulose as fructose.   Glucose can be used as a sweetener in the composition and lactose  (page 12, lines 1-5 CA ‘882).  
The limitations of claims 8 ( 11), and  11 (14)  have been disclosed above and are obvious for those reasons.  
Claim 10 (13) contains particular ingredients in particular amounts.  In re Levin. In summary, applicant claims a formula for making honey -substitute products that use or eliminate common ingredients, and do not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Therefore, it would have been obvious to use particular ingredients in particular amounts to make a product, absent anything new.  
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                                        11-28-22

	
p